Citation Nr: 1134521	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  09-23 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to May 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).   


FINDINGS OF FACT

In August 2011, prior to the promulgation of a decision in the appeal, the Board received a written request from the Veteran, through his authorized representative, asking that his appeal be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's claim have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes the ability to dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2010). Withdrawal may be made by the Veteran or by his authorized representative. 38 C.F.R. § 20.204.  

In the present case, the RO issued a September 2007 rating decision denying entitlement to service connection for depression. After the Veteran submitted a notice of disagreement with the rating decision, an April 2009 statement of the case (SOC) addressed the issue. The Veteran, by a substantive appeal (VA Form 9) submitted in June 2009, indicated that he wished to appeal the denial of service connection. The RO issued a May 2010 supplemental SOC in response to the Veteran's substantive appeal.

The Veteran's authorized representative submitted an August 2011 written statement to VA asking that the appeal be withdrawn. The Board finds that the Veteran has withdrawn the matter of entitlement to service connection for depression. Due to the withdrawal of this issue, there remain no allegations of errors of fact or law for appellate consideration and the Board does not have jurisdiction to review the claim.


ORDER

The appeal of entitlement to service connection for depression is dismissed.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


